1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant preliminary amendment of February 13, 2020 is acknowledged. It is noted that claims 1- 11 are canceled.  New claims 12- 23 are added. 
 				Claim Objections
3. 	Claims 12-23 are objected to because of the following informalities:  
	  The preamble of the claims 12-22 “a plug-in coupling” are not descriptive; the title should be -- the power connector -- . Appropriate correction is required.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claim 12 is rejected under 35 U.S.C. 102(b) as being anticipated by Chen [US9525254].
 	Claim 12, Chen discloses [a plug-in coupling for making electrical contact between an electric motor included in a hand-held power tool and a battery unit to be accommodated by the hand-held power tool, the plug-in coupling comprising:] a power connector comprises:
 	at least one electrical contact plate 9 to be connected to the hand-held power tool [the object to hold the contact plate 9 can be a hand or hand tool]; and a corresponding contact plug 20, 40 [figs. 2, 6] with two opposing resilient contact limbs 30, 30’; 50, 50’, wherein the contact plug 20, 40 is to be arranged on the battery unit [power unit] and is to be slid onto the contact plate 9 in a sliding-on direction and withdrawn from the contact plate in a withdrawal direction, each of the resilient contact limbs 30, 30’; 50, 50’ having a contact region electrically contacting a respective side of the contact plate 9 in a contacted state,
the contact regions 205, 505, being spaced apart from one another, in an uncontacted state, relative to a deflection direction of the resilient contact limbs. 
6.	Claim 12 is rejected under 35 U.S.C. 102(b) as being anticipated by Stuklek [US7780489].
Claim 12, Stuklek discloses [a plug-in coupling for making electrical contact 14 [14=24+34]between an electric motor included in a hand-held power tool and a battery unit to be accommodated by the hand-held power tool, the plug-in coupling comprising:] a power connector comprises:
 	at least one electrical contact plate 24 to be connected to the hand-held power tool; and a corresponding contact plug 34 [fig.3] with two opposing resilient contact limbs 16a, 16b, 18a, 18b, wherein the contact plug 34 is to be arranged on the battery unit [power unit] and is to be slid onto the contact plate 24 in a sliding-on direction and withdrawn from the contact plate in a withdrawal direction, each of the resilient contact limbs having a contact region 20a, 20b, 22a, 22b electrically contacting a respective side of the contact plate 24 in a contacted state,
the contact regions 20a, 20b, 22a, 22b being spaced apart from one another, in an uncontacted state, relative to a deflection direction of the resilient contact limbs. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7.	Claims 13-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US9525254] or Stuklek [US7780489].
  Claims 13-16, Chen disclose the invention generally as claimed, but does not show in the uncontacted state, a spacing between the contact regions of the resilient contact limbs forming a thickness equal to be 10 to 40 percent of a thickness of the contact plate [for claim 13]; a spacing between the contact regions of the resilient contact limbs forming a thickness in between 0.2 millimeters and 0.4 millimeters of a thickness of the contact plate [for claims 14, 15]; the contact plate having a thickness of between 0.75 millimeters and 3 millimeters [for claim 16]. It would have been obvious to one having ordinary skill at the time the invention was made to provide the spacing between the contact regions of the resilient contact limbs of Chen by forming a thickness equal to be 10 to 40 percent of a thickness of the contact plate, and/or forming in between 0.2 millimeters and 0.4 millimeters of a thickness of the contact plate and/or by having a thickness of between 0.75 millimeters and 3 millimeters for the matter of design choice for having a compatible space thickness tightly connection with the electrical contact plate.   
  Claims 13-23, Stuklek disclose the invention generally as claimed, but does not show in the uncontacted state, a spacing between the contact regions of the resilient contact limbs forming a thickness equal to be 10 to 40 percent of a thickness of the contact plate [for claim 13]; a spacing between the contact regions of the resilient contact limbs forming a thickness in between 0.2 millimeters and 0.4 millimeters of a thickness of the contact plate [for claims 14, 15]; the contact plate having a thickness of between 0.75 millimeters and 3 millimeters [for claim 16]. It would have been obvious to one having ordinary skill at the time the invention was made to provide the spacing between the contact regions of the resilient contact limbs of Stuklek by forming a thickness equal to be 10 to 40 percent of a thickness of the contact plate, and/or forming in between 0.2 millimeters and 0.4 millimeters of a thickness of the contact plate and/or by having a thickness of between 0.75 millimeters and 3 millimeters for the matter of design choice for having a compatible space thickness tightly connection with the electrical contact plate.   
Claim 17, Chen or Stuklek discloses the power connector as recited in claim 12 wherein the contact limbs 30, 30’; 50, 50’ have a joining angle [                
                    θ
                    1
                    :
                    90
                     
                     
                    d
                    e
                    g
                    r
                    e
                    e
                     
                    a
                    n
                    g
                    l
                    e
                     
                    f
                    o
                    r
                    m
                    i
                    n
                    g
                     
                    b
                    y
                     
                    m
                    e
                    m
                    b
                    e
                    r
                    s
                     
                    203
                     
                    a
                    n
                    d
                     
                    201
                
            ] larger than a holding angle [                
                    θ
                    2
                    <
                     
                    90
                     
                    d
                    e
                
            gree angle                 
                    f
                    o
                    r
                    m
                    i
                    n
                    g
                     
                    b
                    y
                     
                    m
                    e
                    m
                    b
                    e
                    r
                    s
                     
                    201
                     
                    a
                    n
                    d
                     
                    402
                
             ] of the contact limbs.
 	Claim 18, Chen  or Stuklek discloses the power connector as recited in claim 12 wherein each of the contact limbs has an elastic double tongue.
 	Claim 20, Chen or Stuklek discloses the power connector as recited in claim 12 wherein the contact regions are of linear design or extend both perpendicularly to the sliding-on direction and perpendicularly to the deflection direction.
 	Claim 21, Chen or Stuklek discloses the power connector as recited in claim 12 wherein the at least one contact plate includes two contact plates spaced apart from one another or further comprising a further contact plug spaced apart from the contact plug.
 	Claim 22, Chen or Stuklek discloses the power connector as recited in claim 12 wherein the contact plug is a stamping.
 	Claim 23, Chen or Stuklek discloses a hand-held power tool does not have the electrical contact plate, the handheld power tool, the contact plug, and a battery unit; therefore, the electrical contact plate, the handheld power tool, the contact plug, and a battery unit are not positively recited in the claim. 
 	Claim 19, Stuklek discloses the power connector as recited in claim 18 wherein each of the double tongues is supported via two additional spring elements counteracting spreading apart of the two elastic double tongues, the two elastic double tongues being located opposite one another [fig. 3].

    PNG
    media_image1.png
    629
    1757
    media_image1.png
    Greyscale


 			conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831